Citation Nr: 1139587	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  02-12 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a broken blood vessel, left temple area.

2.  Entitlement to service connection for residuals, fractured jaw.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh,  Counsel



INTRODUCTION

The Veteran served on active duty from August 1954 to July 1956.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision by the Indianapolis, Indiana, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for residuals of a fractured jaw and a broken blood vessel in the area of his left temple.

During the course of this appeal, the case was thrice remanded to the RO for additional evidentiary and procedural development, most recently in December 2009.  Following the development ordered by this latest remand, the denials of service connection for residuals of a fractured jaw and a broken blood vessel in the area of his left temple were confirmed in a September 2011 rating decision/supplemental statement of the case.  The case was thereafter returned to the Board and the Veteran now continues his appeal. 

As will be further discussed below, in view of the Board's factual concession that a head injury was sustained in service as a result of a physical altercation and the September 2009 VA examiner's opinion linking the Veteran's chronic migraines to this incident, the Board finds that the record presents an implicit application on the part of the Veteran to reopen his previously denied claim of entitlement to service connection for migraine headaches.  However, as this issue has not been adjudicated in the first instance, it is referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).



FINDINGS OF FACT

1.  The Veteran has presented credible testimonial evidence from himself and his lay witness regarding his involvement in a violent physical altercation during active service, in which he sustained a closed head injury to the area of his left temple.

2.  The clinical evidence does not indicate that the Veteran sustained a supervening head injury since separation from active service.

3.  The current diagnosis of thrombosed scalp vein of the left temporal scalp is a disabling residual of a closed head injury that was sustained during active service.  

4.  The objective clinical evidence does not demonstrate that the Veteran has a current diagnosed disability of his jaw or residuals of a jaw fracture at any time during the period in which the current claim was pending.


CONCLUSIONS OF LAW

1.  A thrombosed scalp vein of the left temporal scalp was incurred in active duty.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The essential criteria for service connection for residuals of a fractured jaw have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance of Act of 2000 (VCAA).

With respect to the service connection claims presently on appeal, the Board notes that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim (this fourth element was removed by the Secretary of VA, effective May 30, 2008; see 73 Fed. Reg. 23353).  

With respect to the service connection claims on appeal, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The service connection claims decided herein stem from the Veteran's application that was filed in May 2001.  VCAA notice letters addressing the applicability of the VCAA to these issues and of VA's obligations to the Veteran in developing the claims were dispatched to the Veteran in July 2001 and August 2006 which, collectively, satisfied the above-described mandates.  Although complete notice of all these mandates did not precede the initial adjudication of the claim, the later notice was followed by a subsequent readjudication, most recently in a rating decision/supplemental statement of the case issued in September 2011, thereby curing the defective notice error.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, neither the Veteran nor his representative have made any assertion that there has been any defect in the timing or content of the VCAA notification letters associated with this claim.
 
In addition, the Board finds that the duty to assist the Veteran has been satisfied.  All relevant records that are obtainable have been associated with the Veteran's claims file and were reviewed by both the RO and the Board in connection with his claims.  In this regard, the Board notes that by history, as of June 1975 VA had determined that the Veteran's military records were likely to have been destroyed in the July 1973 fire at the National Personnel Records Center's records storage facility in St. Louis, Missouri.  With regard to the present appeal, the documents associated with the Veteran's claims file indicates that all reasonable efforts have been undertaken on the part of VA to obtain any available records pertaining to the Veteran's service, including from the Surgeon General's Office (including records of sick call and morning reports) and records identified by the Veteran as being relevant to his claim, specifically those reflecting his reported treatment for head injuries sustained after a physical altercation in service at the 11th Field Unit Hospital, United States Army, based at the time in Augsburg, Federal Republic of Germany, for the period from December 1, 1955 - January 31, 1956.  

In a November 2010 memorandum, VA reported the efforts it undertook to develop the Veteran's claim and affirmed that all efforts to obtain the daily records from the 11th Field Unit Hospital, United States Army, based at the time in Augsburg, Federal Republic of Germany, for the period from December 1, 1955 - January 31, 1956, have been exhausted and further efforts to obtain them would be futile.  Additional documentation dated in May 2011 and September 2011 confirms the unavailability of SGO records and any possible surviving service records relating to the Veteran.  VA therefore concluded that the Veteran's military records were not available for inclusion into the evidence.  The Board finds that the Appeals Management Center/RO's post-remand development in this regard is in substantial compliance with the Board's instructions in its December 2009 remand.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  In any case, as will be further discussed in this decision, the Board has conceded the credibility of the Veteran's account of having been involved in a physical altercation during active duty and of sustaining an injury to his left temple as a result.

In regard to the post-service evidence, the Board observes that private and VA medical reports relating to the Veteran's claimed disabilities for the period from 1973 - 2009 have been obtained and associated with the evidence.  The Veteran has submitted no further additional evidence, has affirmed in an October 2009 statement that he has no additional evidence to submit in support of his claims, and has not otherwise identified additional relevant obtainable evidence that he requests VA to obtain on his behalf.

In view of the foregoing discussion, the Board concludes that the Veteran has had adequate opportunity to present evidence and argument in support of his service connection claims, and that VA, for its part, has conducted an exhaustive search in good faith to obtain all possible government records relating to the Veteran's military service.    

Pursuant to his claim, the Veteran was also afforded VA-authorized medical examinations in September 2001 and September 2009, whose reports and opinions include adequate discussion of the opining examiner's clinical observations and a rationale to support these findings and conclusions within the context of the Veteran's reported history and his relevant clinical history as contained within his claims file.  Thus, the medical examinations and opinions of record are deemed to be adequate for adjudication purposes for the matters at issue.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board acknowledges that it has a heightened obligation to consider carefully the benefit-of-the-doubt rule and that its decision must contain a careful and thorough explanation of its findings and conclusions when the Veteran's service treatment records are presumed to have been lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

Service connection laws and regulations.

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307)) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  (In this regard, the Board notes at this juncture that the Veteran does not have any service-connected disabilities at the present time.)

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).


(a.)  Entitlement to service connection for residuals of a broken blood vessel, left temple area.

The Veteran contends that he has residual disabilities relating to a broken blood vessel in his left temple that were the result of fight-related injuries sustained in service.  He has consistently reported to VA, even as early as 1975 when he filed a claim for VA compensation for other disabilities, that he sustained head injuries during active duty as a result of his involvement in a physical altercation with several other American servicemen in December 1955, while posted in the Federal Republic of Germany.  Corroborating his account is a May 1976 written statement from his spouse, who attested that the Veteran had corresponded with her during active duty, and reported in his letters to her that he had sustained an injury to the left side of his head after getting into a fight with five other fellow servicemen while stationed in Germany at some point during the winter of 1955 or the spring of 1956.

Medical records associated with the claims file establish that the Veteran received treatment for thrombosed scalp vein of the left temporal scalp with chronic migraine headaches.  A September 2001 VA examination report notes the presence of a scar on the left temporal area of the Veteran's head.

The Veteran was examined by VA in September 2009.  As relevant, the report of this examination includes diagnoses of thrombosed scalp vein of the left temporal scalp with chronic migraine headache.  The Veteran also had a history of a cardiovascular infarction in 1994.  The examiner acknowledged the Veteran's historical account of sustaining a closed head injury to his left side after being involved in a fight in service in the mid-1950s.  After reviewing the Veteran's claims file and examining the Veteran, the examiner presented the following opinions:

Thrombosed scalp vein left temporal scalp IS AS LEAST AS LIKELY AS NOT (50/50 PROBABILITY) CAUSED BY OR A RESULT OF head injury, to include a broken blood vessel, [left] temple area.

RATIONALE FOR OPINION GIVEN:  Veteran describes an injury to the left side of his face and scalp which could have resulted in a venous varicosity developing in the area of injury.  The veteran is noted on physical examination to have a venous varicosity in the left temporal scalp.  If the accident/injury to the left side of the veteran's face can be confirmed or is conceded during this appeal, then the thrombosed vein of the left scalp is at least as likely as not related to this injury.  

[The Veteran's] [m]igraine headaches IS [sic] AS LEAST AS LIKELY AS NOT 50/50 PROBABILITY] CAUSED BY OR A RESULT OF head injury.

RATIONALE FOR OPINION GIVEN: Migraine headaches are now known to be related to closed head injury.  Veteran relates that he was involved in an altercation on active duty and describes an injury to the left temporal head.  There is a thrombosed vein of the scalp which supports such a history.  If the accident/injury to the left side of the veteran's face can be confirmed or is conceded during this appeal then the veteran's migraine headaches are at least as likely as not related to this incident.  The medical record supports longstanding existence of migraine headaches since discharge from active duty.

Although the Veteran also had a history of a cerebrovascular infarct in 1994, the examining physician's opinion was that - assuming the Veteran's history of left-sided head injury in service was true - the 1994 cerebrovascular infarct was not etiologically related to the incident as the venous varicosity of the left temporal scalp was associated with vascular circulation that did not have a direct anatomic flow to the area of the infarct.

The Board has considered the evidence discussed above and finds that the Veteran's historical account of being physically assaulted by several fellow servicemen and sustaining a left-sided head injury during active duty has remained consistent and unchanged over the years, beginning when he first related this history in 1975.  His account has been corroborated by his spouse.  Therefore, in the absence of any evidence that contradicts his account, the Board finds his statements in this regard to be credible.  Having conceded as a factual matter that he injured the left side of his head during service as a result of a fight, and in the absence of any clinical or testimonial evidence of a supervening traumatic injury to the left side of his head following his discharge from active duty in July 1956, the Board finds that the September 2009 VA physician's nexus opinion linking the Veteran's reported in-service injury to his current diagnosis of thrombosed scalp vein of the left temporal scalp is dispositive of this issue on appeal.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Thusly, resolving any doubt in favor of the claimant, the Board will grant service connection for thrombosed scalp vein of the left temporal scalp as a disabling residual of a left-sided head injury sustained during active duty.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

(b.)  Entitlement to service connection for residuals, fractured jaw.

The Veteran claims that he sustained a fractured jaw in a physical altercation during service, when he was assaulted by several fellow servicemen while stationed in Germany in the mid-1950s.  As stated above, the Board has conceded that this fight incident had actually occurred during active duty.  However, notwithstanding this factual concession, the pertinent clinical evidence of record demonstrates no current disability or diagnosis of a jaw fracture for which VA compensation may be awarded.  VA examination of his jaw and mandible in September 2001 notes that the Veteran complained of mandibular pain.  However, clinical examination, including a Panorex X-ray, revealed a normal mandible and no objective evidence of infection, deformity, or temporomandibular joint (TMJ) clicking to account for the subjective jaw pain being reported.  Similarly, on VA examination in September 2009, a dental examination of the Veteran's jaw, which included a panoramic dental X-ray study, revealed no evidence of a mandibular fracture or residuals of a mandible fracture.  At the September 2009 examination, the Veteran also reported that his jaw did not bother him too much.

Succinctly stated, the Veteran does not have a valid clinical diagnosis of a jaw fracture or residuals of a jaw fracture, either presently or at any time during the pendency of this claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As there is no objective clinical evidence establishing the existence of the claimed disabling condition, the Veteran has not met this crucial element for service connection and his claim therefore fails.  To the extent that he contends that his subjective jaw pain is a disabling condition that warrants entitlement to VA compensation, the pertinent caselaw has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  In the case of Sanchez-Benitez v. Principi, 259 F.3d 1356, (2001), affirmed in part, vacated and remanded in part on other grounds by 259 F.3d 1356 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit) dismissed the contention that a veteran suffering from pain, but who does not allege that the pain is attributable to an alleged in-service injury or disease, nevertheless, can mount a claim for disability because of the pain.  The Federal Circuit's holding was that a veteran, absent a disease or injury incurred during service, cannot satisfy the basic compensation statutes found in 38 U.S.C. §§ 1110 and 1131.

The Veteran's own assertion that he has a current diagnosis of jaw fracture residuals is insufficient to meet this critical element for a service connection claim, as he is a medical layperson lacking the requisite medical training to make clinical diagnoses and render probative opinions regarding matters of medical diagnosis and etiology.  His unsubstantiated assertions in this regard are thus entitled to no probative weight.  See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992)

In view of the foregoing discussion, the Board concludes that the weight of the evidence is against the Veteran's claim for service connection for residuals of a jaw fracture.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for thrombosed scalp vein of the left temporal scalp is granted.

Service connection for residuals of a fractured jaw is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


